Case 8:20-cv-00037-JVS-KES Document 25 Filed 06/25/20 Page 1 of 1 Page ID #:128




   1
   2
   3
   4
   5
   6
   7
   8                                  UNITED STATES DISTRICT COURT
   9              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  10
  11 ROBERT E. LOONEY, SR.,                                Case No. 8:20-cv-00037-JVS (KES)
     Individually and on Behalf of All
  12 Others Similarly Situated,                            CLASS ACTION
  13                     Plaintiff,                        [PROPOSED] ORDER GRANTING
                                                           STIPULATION FOR PROTECTIVE
  14            v.                                         ORDER
  15 CARRINGTON MORTGAGE
     SERVICES, LLC.,                                       The Hon. Karen E. Scott
  16                                                       Courtroom 6D
               Defendant.
  17
                                                           Trial Date: None Set
  18
  19
  20            Upon considering the papers submitted, and good cause appearing, the
  21 Stipulation for Protective Order (Document 24) is granted.
  22            IT IS SO ORDERED.
  23
  24 Dated: June 25, 2020
                                                      Honorable Karen E. Scott
  25
                                                      United States Magistrate Judge
  26
  27
  28

                                                       -1-              Case No. 8:20-cv-00037-JVS (KES)
       SMRH:4839-8075-0273.1           [PROPOSED] ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
